Taliaferro, J.
The defendant, convicted of the crime of murder, appeals from a judgment sentencing him to hard labor in tiie penitentiary for life, in conformity with the verdict of a jury. The case is presented by two bills of exceptions. Each of these was taken to the ruling of the court refusing the defendant’s applications for a continuance of the case. The continuance ot a cause comes within the sound legal discretion of the judge, and the facts upou which he proceeds in the exercise of that discretion do not come' under the review of this court. It is therefore ordered that the judgment appealed from be affirmed.